Exhibit 99.5 SONGZAI INTERNATIONAL HOLDING GROUP INC. AND ITS SUBSIDIARY AND HEILONGJIANG XINGAN GROUP HONGYUAN COAL MINE CO., LTD. AND HEILONGJIANG XINGAN GROUP SHENGYU MINING CO., LTD. PRO FORMA COMBINED FINANCIAL STATEMENTS (UNAUDITED) Contents Page Pro Forma Combined Financial Statements: Pro Forma Combined Balance Sheet as of December 31, 2007 (unaudited) F-2 Pro Forma Combined Statements of Operations for the Year Ended December 31, 2007 (unaudited) F-3 Pro Forma Combined Statements of Operations for the Year Ended December 31, 2006 (unaudited) F-4 Notes to Pro Forma Combined Financial Statements (unaudited) F-5 F-1 SONGZAI INTERNATIONAL HOLDING GROUP INC. AND SUBSIDIARY AND HEILONGJIANG XINGAN GROUP HONGYUAN COAL MINE CO., LTD. AND HEILONGJIANG XINGAN GROUP SHENGYU MINING CO., LTD. Pro forma Combined Balance Sheet As of December 31, 2007 (unaudited) Hongyuan and Pro forma Pro forma Songzai (1) Shengyu (2) Adjustments Combined ASSETS CURRENT ASSETS Cash and cash equivalents $ 4,494,978 $ 9,327,227 $ $ 13,822,205 Restricted cash 62,062 - 62,062 Accounts receivable, net - 3,509,445 3,509,445 Advance to suppliers 185,771 - 185,771 Other receivables 179,620 - 179,620 Prepaid mining right 164,505 405,780 570,285 Inventory 366,514 502,984 869,498 Advance to related party - 753,982 753,982 TOTAL CURRENT ASSETS 5,453,450 14,499,418 - 19,952,868 PROPERTY AND EQUIPMENT, net 5,904,310 7,671,122 (1,806,788 ) c 11,768,644 CONSTRUCTION IN PROGRESS 157,651 - (48,243 ) c 109,408 NONCURRENT ASSETS Prepaid mining right 1,380,017 9,097,484 (422,301 ) c 10,055,200 Asset retirement cost, net - 2,901,600 2,901,600 Deferred tax asset - - 1,121,670 e 1,121,670 TOTAL NONCURRENT ASSETS 1,380,017 11,999,084 699,369 14,078,470 TOTAL ASSETS $ 12,895,428 $ 34,169,624 $ (1,155,662 ) $ 45,909,390 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 270,385 $ - $ $ 270,385 Unearned revenue 308,388 - 308,388 Dividend payable - - - Other payable and accrued liabilities 514,919 225,348 740,267 Taxes Payable 190,726 7,253,019 7,443,745 Due to stockholder 636,465 - 636,465 TOTAL CURRENT LIABILITIES 1,920,883 7,478,367 - 9,399,250 NONCURRENT LIABILITIES Asset retirement obligation - 3,577,759 3,577,759 Deferred tax liability 128,922 744,956 873,878 TOTAL NONCURRENT LIABILITIES 128,922 4,322,715 4,451,637 TOTAL LIABILITIES 2,049,805 11,801,082 13,850,887 STOCKHOLDERS' EQUITY - Common Stock 6,932 - 8,000 a 14,932 Preferred stock 400 - f 400 Additional paid in capital 4,665,349 1,329,062 5,009,280 b, c, d, e 11,003,691 Other comprehensive income 943,935 1,405,103 (943,935 ) b 1,405,103 Statutory reserve 1,794,559 2,943,658 (1,794,559 ) b 2,943,658 Retained earnings 3,434,448 16,690,719 (3,434,448 ) b 16,690,719 TOTAL STOCKHOLDERS' EQUITY 10,845,623 22,368,542 (1,155,662 ) 32,058,503 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 12,895,428 $ 34,169,624 $ (1,155,662 ) $ 45,909,390 0 - - 0 (1) Source:audited financial statements ofSongzai International Holding Group Inc. and Subsidiaries as of December 31, 2007 as included in this form 10KSB. (2) Source:audited combined financial statements of Heilongjiang Xingan Group Hongyuan Coal Mine Co., Ltd. and Heilongjiang Xingan Group Shengyu Mining Co., Ltd. as of December 31, 2007 included in this form 10-KSB. a Issuance of 8,000,000 shares (after 10:1 reverse stock split) to the shareholder of Hongyuan and Shengyu. b Elimination of capital accounts, other comprehensive income, statutory reserve and retained earnings of Songzai as a result of recapitalization. c Allocation of the net purchase price to the assets acquired and liabilities assumed. The negative goodwill is being allocated to fixed assets and prepaid mining right proportionally. d Net purchase price of$8,568,291paid by accounting acquirer (Hongyuan and Shengyu) represents the fair value of the legal acquirer's (Songzai) 6,932,374 outstanding common shares (after 10:1 reverse stock split) and 400,000 convertible preferred shares (1 common for 1 preferred) of $38,568,291 less the cash consideration of $30,000,000 receivable from Songzai. e Deferred tax asset resulting from tax and book basis difference in noncurrent assets resulting from allocation of negative goodwill. f Outstanding of 400,000 Series A preferred stock (1 commons for 1 preferred) at par value of 0.001, with no privilege of claiming and receiving dividends. See accompanying notes to pro forma combined financial statements F-2 SONGZAI INTERNATIONAL HOLDING GROUP INC. AND SUBSIDIARY AND HEILONGJIANG XINGAN GROUP HONGYUAN COAL MINE CO., LTD. AND HEILONGJIANG XINGAN GROUP SHENGYU MINING CO., LTD. Pro forma Combined Statement of Operations For the Year Ended December 31, 2007 (unaudited) Hongyuan and Pro forma Pro forma Songzai (1) Shengyu (2) Adjustments Combined Net Revenue $ 12,351,166 $ 34,580,611 $ - $ 46,931,777 Cost of Revenue 5,586,468 12,964,485 - 18,550,953 Gross Profit (Loss) 6,764,698 21,616,126 - 28,380,824 Operating expenses: Selling expenses - 750,026 - 750,026 General and administrative expenses 1,808,966 639,865 (273,099 ) a 2,175,732 Total operating expenses 1,808,966 1,389,891 (273,099 ) 2,925,758 Income from operations 4,955,732 20,226,235 273,099 25,455,066 Non-operating income (expense): Other income (expense) (23,791 ) - - (23,791 ) Interest income 1,730 2,118 - 3,848 Interest expense (27,017 ) (134,511 ) - (161,528 ) Financial expense (345 ) (203 ) Total non-operating income (expense) (49,423 ) (132,596 ) - (181,471 ) Income before income tax 4,906,309 20,093,639 273,099 25,273,595 Income tax expense (818,438 ) (6,631,364 ) (45,557 ) a (7,495,359 ) Net income 4,087,871 13,462,275 227,543 17,778,237 Other comprehensive income Foreign currency translation gain 649,641 1,118,284 1,767,925 Comprehensive income $ 4,737,512 $ 14,580,559 227,543 $ 19,546,162 Net income per common share Basic $ 0.59 $ 1.68 $ 1.19 Diluted $ 0.56 $ 1.68 $ 1.16 Weighted average number of shares outstanding during the period Basic 6,932,375 8,000,000 14,923,375 Diluted 7,332,375 8,000,000 15,332,375 (1)Source:audited financial statements of Songzai International Holding Group Inc. and Subsidiaries for the year ended December 31, 2007 included in this form 10-KSB. (2)Source:audited combined financial statements of Heilongjiang Xingan Group Hongyuan Coal Mine Co., Ltd. and Heilongjiang Xingan Group Shengyu Mining Co., Ltd. for the year ended December 31, 2007 included in this form 10-KSB. a Adjustments of depreciation and amortization expenses and related income tax effect as a result of negative goodwill allocation to noncurrent assets. See accompanying notes to pro forma combined financial statements F-3 SONGZAI INTERNATIONAL HOLDING GROUP INC. AND SUBSIDIARY AND HEILONGJIANG XINGAN GROUP HONGYUAN COAL MINE CO., LTD. AND HEILONGJIANG XINGAN GROUP SHENGYU MINING CO., LTD. Pro forma Combined Statement of Operations For the Year Ended December 31, 2006 (unaudited) Restated Hongyuan and Pro forma Pro forma Songzai (1) Shengyu (2) Adjustments Combined Net Revenue $ 3,835,427 $ 21,316,745 $ - $ 25,152,172 Cost of Revenue 2,402,459 9,455,308 - 11,857,767 Gross Profit 1,432,968 11,861,437 - 13,294,405 Operating expenses: Selling expenses 13,311 331,105 - 344,416 General and administrative expenses 697,338 527,503 (181,712 ) a 1,043,129 Total operating expenses 710,649 858,608 (181,712 ) 1,387,545 Income from operations 722,319 11,002,829 181,712 11,906,860 Non-operating income (expense): Other income (expense) 463 (544 ) - (81 ) Interest income 211 2,273 - 2,484 Interest expense (7,540 ) (123,298 ) - (130,838 ) Total non-operating income (expense) (6,866 ) (121,569 ) - (128,435 ) Income before income tax 715,453 10,881,260 181,712 11,778,425 Income tax expense (10,197 ) (3,590,816 ) - (3,601,013 ) Net income 705,256 7,290,444 181,712 8,177,412 Other comprehensive income Foreign currency translation gain 306,221 237,757 543,978 Comprehensive income $ 1,011,477 $ 7,528,201 181,712 $ 8,721,390 Net income per common share Basic $ 0.09 $ 0.91 $ 0.54 Diluted $ 0.09 $ 0.91 $ 0.53 Weighted average number of shares outstanding during the period Basic 6,926,840 8,000,000 14,926,840 Diluted 7,326,840 8,000,000 15,326,840 (1) Source:audited financial statements of Songzai International Holding Group Inc. and Subsidiaries for the year ended December 31, 2006 as filed in Annual Report on Form 10-KSB filed with the SEC on May 04, 2007. (2) Source:audited combined financial statements of Heilongjiang Xingan Group Hongyuan Coal Mine Co., Ltd. and Heilongjiang Xingan Group Shengyu Mining Co., Ltd.for the year ended December 31, 2006 included in this form 10-KSB. a Adjustments of depreciation and amortization expenses as a result of negative goodwill allocation to noncurrent assets. See accompanying notes to pro forma combined financial statements F-4 SONGZAI INTERNATIONAL HOLDING GROUP INC. AND ITS SUBSIDIARY AND HEILONGJIANG XINGAN GROUP HONGYUAN COAL MINE CO., LTD. AND HEILONGJIANG XINGAN GROUP SHENGYU MINING CO., LTD. NOTES TO PRO FORMA COMBINED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION On or about December 31, 2007 (the "Effective Date"), Songzai International Holding Group Inc. (“Songzai”) entered into a Stock Purchase Agreement with Heilongjiang Xingan Group Hongyuan Coal Mine Co., Ltd. and Heilongjiang Xingan Group Shengyu Mining Co., Ltd. (collectively “Hongyuan Shengyu”).Pursuant to the terms of the Agreement, Songzai acquired 90% of the registered capital, representing 90% of the outstanding equity interests, of each of Hongyuan and Shengyu from the selling shareholders for an aggregate purchase price of thirty million dollars (the "Cash Consideration") and 80,000,000 shares (pre-reverse stock split of Songzai effective on January 07, 2008) of Songzai’s common stock ("Stock Consideration"). The remaining 10% equity interest will be in trust by the selling shareholders of Hongyuan and Shengyu for the benefit of Songzai.The transaction is completed and closed on April 4, The accompanying pro forma combined balance sheet presents the accounts of Songzai and Hongyuan Shengyu as if the acquisition of Hongyuan Shengyu by Songzai occurred on December 31, 2007 for balance sheet purposes.The accompanying pro forma combined statements of operations present the accounts of Songzai and Hongyuan Shengyu for the year ended December 31, 2006 and 2007 as if the acquisition occurred on January 1, 2006 and January 1, 2007 for income statement purposes. As a result of the transaction, the shareholders of Hongyuan Shengyu will own approximately 54% of the combined companies.Accordingly, the transaction has been accounted for as a reverse acquisition of Songzai by Hongyuan. For accounting purposes, the shares issued to Hongyuan have been accounted for as a recapitalization of Hongyuan Shengyu. The following adjustments would be required if the acquisition occurred as indicated above: a. Recapitalization of Hongyuan Shengyu to account for issuance of an aggregate80,000,000 common shares of Songzai to the shareholders of Hongyuan Shengyu, the total issued and outstanding common shares after the reverse merge were 149,323,748; b. Elimination of capital accounts, other comprehensive income, statutory reserve and retained earnings of Songzai as a result of recapitalization; c. Allocation of the net purchase price to the assets acquired and liabilities assumed.The negative goodwill is being allocated to fixed assets and prepaid mining right proportionally; d. Net purchase price paid by accounting acquirer (Hongyuan Shengyu) represents the fair value of the legal acquirer's (Songzai) 6,932,374 outstanding common shares and 400,000 convertible preferred shares (1 common for 1 preferred) of $38,568,291 less the cash consideration of $30,000,000 receivable from Songzai; e. Recording of deferred tax assets as a result of basis differences arising from allocation of negative goodwill to non-current assets; f. Outstanding of 400,000 Series A preferred stock (10 commons for 1 preferred) at par value of 0.001, with no privilege of claiming and receiving dividends. F-5
